Title: To Thomas Jefferson from John Churchman, 15 May 1789
From: Churchman, John
To: Jefferson, Thomas



Esteemed Friend
Philadelphia 5 mo 15th. 1789

Thy favour of the 8th. of August 1787 came safe to hand, in which I am informed that the Royal Academy of Sciences had received my memorial concerning the magnetic variation, and that they had made an entry on their Journals to preserve my claim to the original idea; I shall take it as a particular favour if I could obtain by the first opportunity a Copy of the minute on this Business properly authenticated, with information whether the scheme was sent from Paris to any other learned Society, as, if I remember well, this was my desire in my Letter. In autumn 1787 I wrote the second time by way of London, but have not had the pleasure of knowing whether or no my Letter came to hand. I now take the Liberty of  enclosing two Copies of a printed Address to the Members of the different learned Societies & c. one of which I hope will be accepted, the other I shall be glad if it is thought worthy of a reading before the Royal Academy of Sciences at Paris. I believe I made mention of a proposal of part of the profits (if any) for the trouble attending this Undertaking. In the mean time I hold myself under many obligations for the kind attention in this Affair, and remain according to that plain style in which I was educated Thy sincere friend,

John Churchman

